DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Browne et al., Pub. No.: US 20070246285 A1, in view of Rajasingham, Pub.No. US 20100282902 A1.

Regarding claim 1, Browne et al. discloses an actuator ([0028] “The ability of shape memory materials to return to their original shape upon the application or removal of external stimuli has led to their use in actuators to produce force/apply force resulting in desired motion.”) comprising:
a first end member; a second end member ([0064] “FIG. 3 is a cross-sectional view of the active material seat 30 illustrating the frame, which includes a main member 36 and the he two arms 38 form the wings 32 of the seat 30.); 
    PNG
    media_image1.png
    363
    503
    media_image1.png
    Greyscale

a shape memory material connecting member operatively connecting to the first end member and the second end member ([0024] The term "active material" as used herein generally refers to a material that exhibits a change in a property such as dimension, shape, phase, orientation, stiffness, and the like upon application of an activation signal. Suitable active materials include, without limitation, shape memory alloys (SMA), ferromagnetic shape memory alloys (MSMA), shape memory polymers (SMP), piezoelectric materials, electroactive polymers (EAP), magnetorheological (MR) elastomers, electrorheological (ER) elastomers, ER fluids, MR fluids, and the like. Depending on the particular active material, the activation signal can take the form of, without limitation, an electric current, an electric field (voltage), a temperature change, a magnetic field, a mechanical loading or stressing, and the like.); and
a plurality of actuator blocks located between the first end member and the second end member, 
    PNG
    media_image2.png
    420
    521
    media_image2.png
    Greyscale
([0064] “The seat, generally designated by reference numeral 30, comprises wing portions 32 extending from a lateral support section 34. An active material, for example, a SMA wire 40 can be used to selectively orient the wing portions 32 relative to the lateral support 34 upon receipt of an activation signal.”),
Browne et al. is not explicitly disclosing “actuator blocks including sliding surface”, however, Rajasingham, US 20100282902 A1, teaches VEHICLE OCCUPANT SUPPORT and discloses;

the actuator having a first direction and a second direction ([0023] FIG. 26 show a support frame with an angled top edge. The sliding support rail sits on this as before. On impact the support rails slides along the top edge of the support frame and rides up with the angle and therefore forces an inertial loading on the passenger in the vertical direction to lower the likelihood of leaving the Air Sleeper. The connection the Air Sleeper will have a reverse angle to ensure that the Air Sleeper will be horizontal. 26A--Angled top edge--higher towards the front of the aircraft. On impact each sleeper will ride up and create a downward force on the sleeping occupants even with a horizontal crash loading. The mating slider has a reverse angle on its surface that attaches to the sleeper to make the sleeper horizontal.),
the first direction being substantially perpendicular to the second direction ([0106] FIG. 87 shows the upper part of the back rest that comprises the spine, vertebrae and fins that support the occupant. The angled orientation of the spine (which may be of any cross section as long as it has asymmetric about the two directions orthogonal to the axis) has a rectangular cross section in this embodiment and on lateral inertial loading of the backrest on impact will rise as it flexes to a side and thereby raises the occupant to increase the inertial load that results in the occupant remaining in the Sleeper. Some cross sections in embodiments of this invention will in addition rotate to ensconce the occupant while the spine flexes. The lower vertebrae may support a hip bolster (not shown) that may use a pneumatic device to pump up to a comfortable level. The hip bolster may also be passive. 87A--Angled orientation of spine (any cross section with asymmetric properties about the two directions orthogonal to the axis of the spine may be used)”.), 
the first direction extending through the first end member and the second end member, ([0079] “Actuators or spring damper control can be used for activation. 71B Shoulder space pivots up with the seat back so that the elbow remains in the same position. 71C--seat 
Rajasingham teaches that these features are useful in order to provide vehicle occupant support for enhanced comfort and utility in a vehicle with arrangements for crash load protection of occupants (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Rajasingham with the system disclosed by Browne et al. in order to provide a new structure and passenger transport paradigm for accommodating passengers in a vehicle with particular attention paid to safely, utility and provides new features for utility in a virtual navigation headset (see para. [0002]).
Further Browne et al. discloses;
the actuator being configured such that, when an activation input is provided to the shape memory material connecting member, the shape memory material connecting member contracts ([0024] The term "active material" as used herein generally refers to a material that exhibits a change in a property such as dimension, shape, phase, orientation, stiffness, and the like upon application of an activation signal. Suitable active materials include, without limitation, shape memory alloys (SMA), ferromagnetic shape memory alloys (MSMA), shape memory polymers (SMP), piezoelectric materials, electroactive polymers (EAP), magnetorheological (MR) elastomers, electrorheological (ER) elastomers, ER fluids, MR fluids, and the like. Depending on the particular active material, the activation signal can take the form of, without limitation, an electric current, an electric field (voltage), a temperature change, a magnetic field, a mechanical loading or stressing, and the like.), 
drawing the first end member and the second end member toward each other, and causing the corresponding sliding surfaces of the plurality of actuator blocks to slide relative to each other, thereby causing the actuator to morph into an activated configuration in which an overall dimension of the actuator in the second direction increases ([0062] “Such motion can be achieved, for example without limitation, by distributing one or more SMA 
    PNG
    media_image3.png
    539
    314
    media_image3.png
    Greyscale
   
    PNG
    media_image4.png
    531
    297
    media_image4.png
    Greyscale
 the SMA wires, designated by reference numeral 40, are operatively attached from any point of the main member 36 to the end of the wing members 38. As an electric signal is supplied to the SMA wires 40, the alloy heats up to the martensite-to-austenite transition temperature. As the transformation takes place, the SMA wires 40 contract forcing the wings to rotate about the pivots 44 toward the occupant. The contraction in a length dimension of the SMA wires 40 is accompanied with a 

Regarding claim 2, Browne et al. discloses the actuator of claim 1, further including an outer skin substantially enclosing the first end member, the second end member, the shape memory material connecting member, and the plurality of actuator blocks ([0064] “FIG. 3 is a cross-sectional view of the active material seat 30 illustrating the frame, which includes a main member 36 and the arms 38 in pivotable communication with each other via the pivots 44. The main member 36 forms the lateral support section 34 and the two arms 38 form the wings 32 of the seat 30.& [0058] With reference to FIGS. 2-12, exemplary embodiments of the active seat bolster 10 are adapted for use with an automotive seat 12 that defines an exterior surface 16. The illustrated bolster 10 includes an internal actuator 18 operable to autonomously change a condition, such as the geometric configuration, of the surface 16. & [0059] More particularly, the bolster 10 includes a moveable or reconfigurable structure 20 disposed therein. The structure 20 is preferably enveloped, for example, by a cushion layer 22 of the seat 12 so as to maintain occupant comfort. In the illustrated embodiment, the structure 12 is moveable (e.g., linearly moveable, pivotal, shiftable, reconfigurable, etc.) between first and second positions (e.g., shapes, configurations, orientations, etc.) relative to the surface 16, wherein each of the positions causes the surface 16 to present a different geometric configuration (e.g., FIG. 2b). & [0028] The ability of shape memory materials to return to their original shape upon the application or removal of external stimuli has led to their use in actuators to produce force/apply force resulting in desired motion. Active material actuators offer the potential for a reduction in actuator size, weight, volume, cost, noise and an increase in robustness in comparison with traditional electromechanical and hydraulic means of actuation. Ferromagnetic SMA's, 

Regarding claim 5, Browne et al. discloses the actuator of claim 1, wherein the shape memory material connecting member is a shape memory alloy wire ([0024] “Suitable active materials include, without limitation, shape memory alloys (SMA), ferromagnetic shape memory alloys (MSMA), shape memory polymers (SMP), piezoelectric materials, electroactive polymers (EAP), magnetorheological (MR) elastomers, electrorheological (ER) elastomers, ER fluids, MR fluids, and the like.” &  [0062] “Such motion can be achieved, for example without limitation, by distributing one or more SMA elements (e.g., wire, ribbons, filaments, strips, and the like) along a member that needs to be moved, such as a seat wing, seat back, and the like. As will be discussed in more detail below, an elastic plate can be embedded with SMA wires to produce such movement in various seat portions.”).

Regarding claim 6, Browne et al. discloses the actuator of claim 1, wherein the actuator is further configured such that, when the activation input to the shape memory material connecting member is discontinued, the shape memory material connecting member substantially returns to a non-activated configuration ([0028] The ability of shape memory materials to return to their original shape upon the application or removal of external stimuli has led to their use in actuators to produce force/apply force resulting in desired motion. Active material actuators offer the potential for a reduction in actuator size, weight, volume, cost, noise and an increase in robustness in comparison with traditional electromechanical and hydraulic means of actuation. Ferromagnetic SMA's, for example, exhibit rapid dimensional changes of up to several percent in response to (and proportional to the strength of) an applied magnetic field. However, these changes are one-.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Browne et al., Pub. No.: US 20070246285 A1, in view of Rajasingham, Pub.No. US 20100282902 A1, further in view of Okamura et al., Patent No.: US 6155716 A.

Regarding claim 3, Browne et al. discloses the actuator of claim 1. Browne et al. is not explicitly disclosing “first/second actuator block including first/second sliding surface being angled relative to the first/second direction”, however Okamura et al., US 6155716 A, teaches “Guide apparatus for biaxial shifting motion and uniaxial turning motion” and discloses,
wherein the plurality of actuator blocks includes:
a first outer actuator block, the first outer actuator block including a first outer sliding surface, the first outer sliding surface being angled relative to the first direction (col.3 lines 47-67, (25) “a linear actuator secured to any one of the first member and the second member. The linear actuator is operatively connected to the movable block.(26) In such an embodiment of the present invention, pushing the movable block by means of the above-mentioned linear actuator permits relative movement of the movable block between the first member and the second member.(27) According to such an operative connection of the linear actuator with the movable block, it is unnecessary to form any specific connecting portions for the linear actuator on the first and second members. &col.11 lines 1-9, (10) “The first guide rail 2, the movable block 4 and the second guide rail 6 compose, as shown in FIG. 2(a), a biaxial linear guide mechanism in which guiding directions cross each other at right angles. The movable block 4 has on its lower surface a first recess portion 10 having an inverse U-shaped cross section, in which the first guide rail 2 is to be inserted slidably. The movable block 4 has on its upper surface, i.e., the opposite surface to the first recess portion 10, a second recess portion 11 in which the second guide rail 6 is to be inserted slidably. & (63) As shown in FIGS. 8(a) and 8(b), the first guide rail 101 is designed as an first movable block 103 is held and supported, and of a bottom wall portion 110a for connecting the supporting wall portions 110, 110. The first guide rail 101 is provided with four ball running grooves 112 so that the two ball running grooves 112 are formed on each of the inner surfaces of the supporting wall portions 110, 110. On the other hand, the first movable block 103 is provided with four ball running counter-grooves 113 so that the two ball running counter-grooves 113 are formed on each of the right and left-hand outer surfaces of the first movable block 103. Accordingly, the four ball running grooves 112 of the first guide rail 101 face the four ball running counter-grooves 113 of the first movable block 103, respectively. & (64) The first movable block 103 has four ball return passages 114, which are formed in parallel with each other. The four ball return passages 114 correspond to the four ball running counter-grooves 113, respectively. A side plate 116 is secured to each of the opposite end portions of the first movable block 103. Each of the side plates 116 has four direction changing passages 115 for connecting the four ball running grooves 113 and the four ball return passages 114. );
a second outer actuator block, the second outer actuator block including a second outer sliding surface, the second outer sliding surface being angled relative to the first direction (col. 17 lines 47-62, (57) The second linear motion guide mechanism 190 is composed of a second guide rail 104 secured to the first movable block 103 of the first linear motion guide mechanism 170 so as to intersect the first guide rail 101, and of a second movable block 106, which is connected to the second guide rail 104 through balls 105 designed as a plurality of rolling members so as to be movable along the second guide rail 104. & (58) The pivot supporting mechanism 180 is composed of a first ring 107 secured to the second movable block 106 of the second linear motion guide mechanism 190, and of a second ring 109 coupled with the first ring 107 through rollers 108 designed as a plurality of rolling members so as to be turnable relative to the first ring 107. & (70) As shown in FIGS. 8(c) and 8(d), the second movable block 106 has on its lower surface a second recess portion 111 in which the second guide rail 104 secured on the first movable block 103 is movably inserted. & col.19 lines 35-45, (71) “The second guide rail 104 is also provided with four ball running surfaces of the second guide rail 104.” & (72) The second movable block 106 has four ball return passages 119, which are formed in parallel with each other. The four ball return passages 119 correspond to the four ball running counter-grooves 118 of the second recess portion 111, respectively. A side plate 121 is secured to each of the opposite end portions of the second movable block 106. Each of the side plates 121 has four direction changing passages 120 for connecting the four ball running counter-grooves 118 and the four ball return passages 119. & (73) “In each of the right and left-hand longitudinal side surfaces of the second guide rail 104, a line connecting the contact points of the ball 105 with the upper roller running groove 117 and the upper roller running counter-groove 118 facing thereon and the other line connecting the contact points of the ball 105 with the lower roller running groove 117 and the lower roller running counter-groove 118 facing thereon symmetrically incline at a prescribed angle .alpha. relative to a horizontal line locating between the upper two trains of balls 105 and the lower two trains of balls 105.”); and  
a central actuator block, the central actuator block including a first central sliding surface and a second central sliding surface, and the central actuator block is located between the first outer actuator block and the second outer actuator block, wherein first outer sliding surface faces the first central sliding surface, and wherein the second outer sliding surface faces the second central sliding surface (col.3, lines 1-6, (19) In the present invention, the pivot supporting mechanism may comprise a first ring and a second ring. The first ring is secured to the biaxial shifting motion guide mechanism and has a central axis, which is substantially identical with a line intersecting at right angles a plane defined by the biaxial lines. The second ring is coupled through a plurality of rolling members with the first ring so as to be rotatable relative thereto and is connected to the second member. & col.7 lines 59-67, (57) An apparatus for biaxial shifting motion and uniaxial turning motion of the present invention comprise (1) a base, (2) a table, (3) a biaxial shifting motion guide mechanism for supporting the table so as to be movable relative to the base in a constant posture state along biaxial lines intersecting at right angles with each first ring 7 and a second ring 9. The first ring 7 is secured to the second guide rail 6. The second ring 9 is coupled through rollers 8 designed as a plurality of rolling members with the first ring 7 so as to be rotatable relative thereto. A table 33 designed as the second member is secured to the above-mentioned second ring 9. & col.12, lines 54-67 & col.13 lines 1-15, (18) The first ring 7 designed as the inner ring has on its outer peripheral surface a first groove 24, which opens outward in a radius direction of the first ring 7. The first groove 24 is composed of an upper roller-running surface 22 and a lower roller-running surface 23 intersecting the upper roller-running surface 22 substantially at right angles. The second ring 9 has on its inner peripheral surface a second groove 27, which opens inward in a radius direction of the second ring 9 so as to face the first groove 24. The second groove 27 is composed of an upper roller-running surface 25 and a lower roller-running surface 26 intersecting the upper roller-running surface 25 substantially at right angles. (19) A part of the rollers 8 disposed between the first groove 24 and the second groove 27 is rollable between the upper roller-running surface 22 of the first groove 24 and the lower roller-running surface 26 of the second groove 27. A remaining part of the rollers 8 is rollable between the lower roller-running surface 23 of the first groove 24 and the upper roller-running surface 25 of the second groove 27. & (28) Here, the pivot axis Co, which locates at the central portion of the table 33 does not always coincide with the central axis O of the base 34. More specifically, the table 33 can be shifted in the biaxial directions relative to the base 34. When the center of the table 33 is shifted to a place other than the central axis O of the base 34, the pivot axis Co of the table 33 does not coincide with the central axis O of the base 34. The table 33 can be turned around the pivot axis Co at any position to which the table 33 can be shifted. & col.17 lines 17-26, (29) The four guide apparatus 1A, 1B, 1C, 1D for biaxial shifting motion and uniaxial turning motion are arranged so that the first line connecting the centers of the guide apparatus 1A, 1C intersects the second line connecting the centers of the guide apparatus 1B, 1D at right angles at the central axis O of the base 34. second line and the guide apparatus 1B, 1D are also located symmetrically relative to the first line. & col.20 lines 21-33, (77) The first ring 107 designed as the inner ring has on its outer peripheral surface a first groove 124, which opens outward in a radius direction of the first ring 107. The first groove 124 is composed of an upper roller-running surface 122 and a lower roller-running surface 123 intersecting the upper roller-running surface 122 substantially at right angles. The second ring 109 has on its inner peripheral surface a second groove 127, which opens inward in a radius direction of the second ring 109 so as to face the first groove 124. The second groove 127 is composed of an upper roller-running surface 125 and a lower roller-running surface 126 intersecting the upper roller-running surface 125 substantially at right angles.).
Okamura et al. teaches that these features are useful in order to o provide a guide apparatus for biaxial shifting motion and uniaxial turning motion, which permits an easy operation control and an easy installation in a table and a proper guide and support of the table with high precision. (see col.2 lines 43, (15)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Okamura et al. with the system disclosed by Browne et al. in order to provide a guide apparatus for biaxial shifting motion and uniaxial turning motion, which permits an easy operation control and an easy installation in a table and a proper guide and support of the table with high precision (see col.2 lines 43, (15)).

Regarding claim 4, Browne et al. discloses the actuator of claim 3. 
Browne et al. is not explicitly disclosing “first/second actuator block is operatively connected to the first/second end member”, however Okamura et al., US 6155716 A, teaches “Guide apparatus for biaxial shifting motion and uniaxial turning motion” and discloses, 
wherein the first outer actuator block is operatively connected to the first end member, and wherein the second outer actuator block is operatively connected to the second end actuator secured to any one of the first member and the second member. The linear actuator is operatively connected to the movable block. & col.15 lines 1-9, (33) “The linear drive mechanisms 37A, 37B, 37D have the respective first end portions secured to the base 34 and the respective second end portions operatively connected to the respective movable blocks 4A, 4B, 4D of the guide apparatus 1A, 1B, 1D.”& col.24 lines 4-11, (104) When there is adopted a structure in which a linear actuator secured to any one of the first member and the second member is operatively connected to the movable block, relative movement of the movable block between the first member and the second member is permitted by pushing the movable block by means of the above-mentioned linear actuator and it is unnecessary to form any specific connecting portions for the linear actuator on the first and second members.).
Okamura et al. teaches that these features are useful in order to o provide a guide apparatus for biaxial shifting motion and uniaxial turning motion, which permits an easy operation control and an easy installation in a table and a proper guide and support of the table with high precision. (see col.2 lines 43, (15)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Okamura et al. with the system disclosed by Browne et al. in order to provide a guide apparatus for biaxial shifting motion and uniaxial turning motion, which permits an easy operation control and an easy installation in a table and a proper guide and support of the table with high precision (see col.2 lines 43, (15)).

Claims 7-10 & 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Browne et al., Pub. No.: US 20070246285 A1, in view of Rajasingham, Pub.No. US 20100282902 A1.

Regarding claim 7, Browne et al. discloses a vehicle seat system comprising: 

    PNG
    media_image5.png
    712
    604
    media_image5.png
    Greyscale
       and
one or more actuators located within the vehicle seat, the one or more actuators being operatively positioned such that, when activated, the one or more actuators cause a portion of the vehicle seat to morph into an activated configuration ([0026] “Upon receipt of an activation signal, the active material undergoes a change in at least one property (e.g. elastic modulus), which can be effective to change at least one feature of the seat, such as, without limitation, the shape, stiffness, configuration, geometry, compliance, and the like of the active material based seat.” & [0038] “Because their dimensional change is small (e.g., less than 0.1%), to dramatically increase the magnitude of dimensional change they are usually used in the form of piezo ceramic unimorph and bi-morph flat patch actuators which are constructed so as to bow into a concave or convex shape upon application of a relatively small voltage. The morphing/bowing of such patches within the liner of the holder is suitable for grasping /releasing the object held.”), the one or more actuators including:
a first end member; a second end member ([0064] “FIG. 3 is a cross-sectional view of the active material seat 30 illustrating the frame, which includes a main member 36 and the arms 38 in pivotable communication with each other via the pivots 44. The main member 36 forms the lateral support section 34 and the two arms 38 form the wings 32 of the seat 30.);
a shape memory material connecting member operatively connecting to the first end member and the second end member ([0024] The term "active material" as used herein generally refers to a material that exhibits a change in a property such as dimension, shape, phase, orientation, stiffness, and the like upon application of an activation signal. Suitable active materials include, without limitation, shape memory alloys (SMA), ferromagnetic shape memory alloys (MSMA), shape memory polymers (SMP), piezoelectric materials, electroactive polymers (EAP), magnetorheological (MR) elastomers, electrorheological (ER) elastomers, ER fluids, MR fluids, and the like. Depending on the 
a plurality of actuator blocks located between the first end member and the second end member ([0064] “The seat, generally designated by reference numeral 30, comprises wing portions 32 extending from a lateral support section 34. An active material, for example, a SMA wire 40 can be used to selectively orient the wing portions 32 relative to the lateral support 34 upon receipt of an activation signal.”),
Browne et al. is not explicitly disclosing “actuator blocks including sliding surface”, however, Rajasingham, US 20100282902 A1, teaches VEHICLE OCCUPANT SUPPORT and discloses, 
each of the plurality of actuator blocks including at least one sliding surface configured to slide along a corresponding sliding surface of one of the other actuator blocks ([0048] “Also shown is the slot that houses a front brace that has a sliding surface and a pin both of which rides on a sliding surface coaxial with the impact rotation pivot shown.),
the actuator having a first direction and a second direction ([0023] FIG. 26 show a support frame with an angled top edge. The sliding support rail sits on this as before. On impact the support rails slides along the top edge of the support frame and rides up with the angle and therefore forces an inertial loading on the passenger in the vertical direction to lower the likelihood of leaving the Air Sleeper. The connection the Air Sleeper will have a reverse angle to ensure that the Air Sleeper will be horizontal. 26A--Angled top edge--higher towards the front of the aircraft. On impact each sleeper will ride up and create a downward force on the sleeping occupants even with a horizontal crash loading. The mating slider has a reverse angle on its surface that attaches to the sleeper to make the sleeper horizontal.), 
the first direction being substantially perpendicular to the second direction ([0106] FIG. 87 shows the upper part of the back rest that comprises the spine, vertebrae and fins that support the occupant. The angled orientation of the spine (which may be of any cross section as long as it has asymmetric about the two directions orthogonal to the axis) has a 
the first direction extending through the first end member and the second end member ([0079] “Actuators or spring damper control can be used for activation. 71B Shoulder space pivots up with the seat back so that the elbow remains in the same position. 71C--seat bottom moves forward as seat is inclined. 71D--Pivot arms (normally concealed) that raise the seat bottom as the back rest is reclined.”).
Rajasingham teaches that these features are useful in order to provide vehicle occupant support for enhanced comfort and utility in a vehicle with arrangements for crash load protection of occupants (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Rajasingham with the system disclosed by Browne et al. in order to provide a new structure and passenger transport paradigm for accommodating passengers in a vehicle with particular attention paid to safely, utility and provides new features for utility in a virtual navigation headset (see para. [0002]).
Further Browne et al. discloses; 
the actuator being configured such that, when an activation input is provided to the shape memory material connecting member, the shape memory material connecting member contracts ([0024] The term "active material" as used herein generally refers to a material that exhibits a change in a property such as dimension, shape, phase, orientation, stiffness, and the like upon application of an activation signal. Suitable active materials include, without limitation, shape memory alloys (SMA), ferromagnetic shape memory 
drawing the first end member and the second end member toward each other, and causing the corresponding sliding surfaces of the plurality of actuator blocks to slide relative to each other, thereby causing the actuator to morph into an activated configuration in which an overall dimension of the actuator in the second direction increases ([0062] “Such motion can be achieved, for example without limitation, by distributing one or more SMA elements (e.g., wire, ribbons, filaments, strips, and the like) along a member that needs to be moved, such as a seat wing, seat back, and the like.” & [0064] “An active material, for example, a SMA wire 40 can be used to selectively orient the wing portions 32 relative to the lateral support 34 upon receipt of an activation signal. In this manner, the seated occupant can be wrapped with the wings to provide greater support and comfort regardless of the occupant's frame size. As the SMA is activated it pulls in the arms 38 about the pivot 44. A bias spring 46 is tensioned (because it is in series with the SMA wire 40) during the activation. This can be represented by any other stress relief mechanism. The bias spring 46 is effective to prevent too much pressure from being applied against a seat occupant. The bias spring 46 can also be a superelastic SMA itself to provide a high initial stiffness and then a soft stiffness at the onset of the stress-induced austenitic-to-martensitic transformation that occurs during the activation. This would allow for deformation of the spring 46 as the SMA wire 40 keeps contracting. Also a locking mechanism (not shown) can be used to hold the position while the activation signal is turned off. Upon deactivation of the signal and/or release of the locking mechanism the arms are pushed outwards about the pivot 44 with the bias springs 46, deforming or helping to deform the SMA materials back to the martensite state. FIG. 3 is a cross-sectional view of the active material seat 30 illustrating the frame, which includes a main member 36 and the 

Regarding claim 8, Browne et al. discloses the vehicle seat system of claim 7, wherein the portion of the vehicle seat is a seat cushion or a bolster of a seat cushion ([0068] In another embodiment of an active material based seat, one or more bladders can be distributed on the surface of a selected one or both of the seat back and seat cushion.” & “In one example, the active material fluids can comprise shear thickening fluids, wherein the shear thickening fluid has a first viscosity and the bladder provides a soft seat cushion. The deformation rates at which the viscosity change occurs can be tailored based on the particular impact or application situation. In response to high deformation rates, however, the shear thickening fluids stiffens to a second, higher viscosity, wherein the seat cushion provides greater local dissipation of energy, reduces relative movement of body parts, and transfers loads to the seat structure. The shear thickening can even exhibit properties of a solid when it is stimulated by moderate strain rates.”).

Regarding claim 9, Browne et al. discloses the vehicle seat system of claim 7, wherein the portion of the vehicle seat is a seat back or a bolster of a seat back ([0062] “The active material enabled seats can be configured to fold, flex, twist, inflate, follow contours in multiple planes, and the like. Such motion can be achieved, for example without limitation, by distributing one or more SMA elements (e.g., wire, ribbons, filaments, strips, and the like) along a member that needs to be moved, such as a seat wing, seat back, and the like. As will be discussed in more detail below, an elastic plate can be embedded with SMA wires to produce such movement in various seat portions. Bending of the elastic plate, and therefore sections of the seat, can be attained by moving the SMA wires off the neutral plane of the elastic plate and activating (i.e., contracting) all the wires in the same direction. Twisting can be accomplished by activating just some of the SMA wires or by activating each SMA wire in a defined sequence to produce the twist.).

Regarding claim 10, Browne et al. discloses the vehicle seat system of claim 7, further including: 
one or more power sources operatively connected to the one or more actuators ([0033] “An MSMA actuator generally requires that the MSMA material be placed between coils of an electromagnet. Electric current running through the coil induces a magnetic field through the MSMA material, causing a change in shape. & [0065] As shown more clearly in FIG. 4, the SMA wires, designated by reference numeral 40, are operatively attached from any point of the main member 36 to the end of the wing members 38. As an electric signal is supplied to the SMA wires 40, the alloy heats up to the martensite-to-austenite transition temperature. As the transformation takes place, the SMA wires 40 contract forcing the wings to rotate about the pivots 44 toward the occupant. The contraction in a length dimension of the SMA wires 40 is accompanied with a large recovery force and is effective in rotating the arms 38 from a first position (as shown in FIG. 4(a)) to a second position (as shown in FIG. 4(b)). Returning to FIG. 3, a return mechanism, in this case the bias springs 46, operatively attached to the SMA wire 40, can be configured to have a low stiffness and prevent excessive forces from being exerted to the occupant's back by the wings 32. Other 
one or more processors operatively connected to control a supply of electrical energy from the one or more power sources to the one or more actuators wherein the one or more processors are programmed to initiate executable operations comprising: ([0057] “Generally, electrodes suitable for use can be of any shape and material provided that they are able to supply a suitable voltage to, or receive a suitable voltage from, an electroactive polymer. The voltage can be either constant or varying over time.” & “[0079] The active material based seats can further comprise locking mechanisms that can be actuated mechanically, electrically (e.g., with a motor), with bi-stable mechanisms, hydraulically, pneumatically, and the like.” &  [0080] “Due to their small volume, low power requirements, and distributed actuation capability, active materials can be embedded into the seat at various locations to allow tailoring to the desires of the occupant, needs of the driving scenario, and nature and severity of the identified threat.”), 
determine, based on the sensor data acquired by one or more sensors, whether a seat actuator activation condition is met ([0026] “The activation signal can be applied to the active material either actively in response to a signal from an activation device based on processing of sensor inputs and/or occupant requests such as through manual or voice activation of controls or programmed settings, or it can be applied passively in response to changes in the environment such as temperature or light level. Furthermore, for certain active materials, the magnitude of the change in the property is proportional to the magnitude of the applied activation signal. Through differences in the magnitude and/or rate of application of the activation signal, therefore, the magnitude and the speed of active material property changes can be controlled. This has the effect of controlling and even tailoring the active material based seat changes to the personal preferences of a seat occupant.); and 
responsive to determining that the seat actuator activation condition is met, causing electrical energy to be supplied to one or more of the one or more actuators from the one or more power sources, whereby the one or more of the one or more actuators are active material based seat is configured for reshaping and/or changing the modulus of the seat in conjunction with various sensor based comfort, convenience, and safety systems. Upon receipt of an activation signal, the active material undergoes a change in at least one property (e.g. elastic modulus), which can be effective to change at least one feature of the seat, such as, without limitation, the shape, stiffness, configuration, geometry, compliance, and the like of the active material based seat. The activation signal can be applied to the active material either actively in response to a signal from an activation device based on processing of sensor inputs and/or occupant requests such as through manual or voice activation of controls or programmed settings, or it can be applied passively in response to changes in the environment such as temperature or light level. Furthermore, for certain active materials, the magnitude of the change in the property is proportional to the magnitude of the applied activation signal. Through differences in the magnitude and/or rate of application of the activation signal, therefore, the magnitude and the speed of active material property changes can be controlled. This has the effect of controlling and even tailoring the active material based seat changes to the personal preferences of a seat occupant. For example, such magnitude and speed variable property changes can be desirable for massaging functions or to indicate an increasing likelihood of a driving threat, e.g., such as the need to slow down for an approaching curve. Changes in the frequency of activation and in the amount of material activated could similarly provide this function. Even further, changes in the location of the active material being activated could be used to create wave-like motions and/or stiffness changes for enhanced massaging functions, to indicate the presence and location of neighboring vehicles, or to alert the user to the proximity of a desired destination. As yet another example, different regions could be activated to meet the differing needs of impact events from different angles or even for the differing needs of an occupant who wants to sleep compared to one who needs to be alert and attentive. & [0028] The ability of shape memory materials to return to their original shape upon the application or removal of external stimuli has led to their use in actuators to produce force/apply force resulting in 

Regarding claim 13, Browne et al. discloses the vehicle seat system of claim 7, further including an outer skin substantially enclosing the first end member, the second end member, the shape memory material connecting member, and the plurality of actuator blocks ([0064] “FIG. 3 is a cross-sectional view of the active material seat 30 illustrating the frame, which includes a main member 36 and the arms 38 in pivotable communication with each other via the pivots 44. The main member 36 forms the lateral support section 34 and the two arms 38 form the wings 32 of the seat 30. & [0058] With reference to FIGS. 2-12, exemplary embodiments of the active seat bolster 10 are adapted for use with an automotive seat 12 that defines an exterior surface 16. The illustrated bolster 10 includes an internal actuator 18 operable to autonomously change a condition, such as the geometric configuration, of the surface 16. & [0059] More particularly, the bolster 10 includes a moveable or reconfigurable structure 20 disposed therein. The structure 20 is preferably enveloped, for example, by a cushion layer 22 of the seat 12 so as to maintain occupant comfort. In the illustrated embodiment, the structure 12 is moveable (e.g., linearly moveable, pivotal, shiftable, reconfigurable, etc.) between first and second positions (e.g., shapes, configurations, orientations, etc.) relative to the surface 16, wherein each of the positions causes the surface 16 to present a different geometric configuration (e.g., FIG. 2b). & [0028] The ability of shape memory materials to return to their original shape upon the application or removal of external stimuli has led to their use in actuators to produce force/apply force resulting in desired motion. Active material actuators offer the potential for a reduction in actuator size, weight, volume, cost, noise and an increase in 

Regarding claim 14, Browne et al. discloses the vehicle seat system of claim 7, wherein the shape memory material connecting member is a shape memory alloy wire ([0024] “Suitable active materials include, without limitation, shape memory alloys (SMA), ferromagnetic shape memory alloys (MSMA), shape memory polymers (SMP), piezoelectric materials, electroactive polymers (EAP), magnetorheological (MR) elastomers, electrorheological (ER) elastomers, ER fluids, MR fluids, and the like.” &  [0062] “Such motion can be achieved, for example without limitation, by distributing one or more SMA elements (e.g., wire, ribbons, filaments, strips, and the like) along a member that needs to be moved, such as a seat wing, seat back, and the like. As will be discussed in more detail below, an elastic plate can be embedded with SMA wires to produce such movement in various seat portions.”).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Browne et al., Pub. No.: US 20070246285 A1, in view of Rajasingham, Pub.No. US 20100282902 A1.
further in view of Watson, Pub. No.: US 20030182041 A1.

Regarding claim 11, Browne et al. discloses the vehicle seat system of claim 10. Browne et al. is not explicitly disclosing “sensors operatively connected to the processors” , “sensor data about /vehicle speed or steering wheel angle/ threshold” , however, Watson, US 20030182041 A1, teaches “Vehicle rollover detection system” and discloses,
further including one or more sensors operatively connected to the one or more processors ([0178] Referring to FIG. 16, in accordance with another embodiment, a rollover 
wherein the one or more sensors are configured to acquire sensor data about vehicle speed or steering wheel angle ([0185] In accordance with another embodiment of the rollover detection system 10.1, the lateral velocity of the vehicle 12 is monitored during the initial stages of the event to determine if the current lateral kinetic energy plus rotational kinetic energy plus potential energy exceeds the energy required for vehicle rollover. Generally, the lateral velocity of the vehicle can be blended into the rollover algorithm to develop a new measure--or to enhance an existing measure--of roll likelihood, for example, that is a function of the sensed lateral speed in combination with one or more of the following vehicle dynamic signals: longitudinal roll rate, roll tilt angle, height above the road surface, lateral acceleration, vertical acceleration, steering wheel angle, vehicle forward speed, or yaw rate. Combining vehicle lateral velocity with any of these sensed vehicle state parameters can provide a measure that enhances the ability of a rollover algorithm to more quickly estimate or predict whether or not the vehicle will rollover.), and 
wherein the seat actuator activation condition is a vehicle speed threshold or a steering angle threshold ([0032] “The measures algorithm 300.1 utilizes both the filtered lateral acceleration component .sub.y and filtered angular velocity {tilde over (.omega.)}.sub.x signals to evaluate a function that is compared with a threshold, that along with other criteria, are used to make a deployment decision.” & [0172] “the distance to the practical threshold boundary is less than zero (i.e. D ({tilde over (.omega.)}'.sub.x, .theta..sup.E, n.sup.E, k)&lt;0) and the roll angle .theta..sup.E is greater than a roll angle threshold” & “Alternately, the energy detection criteria are satisfied if the distance in .omega.-.theta. phase-space is less than a threshold D.sup.Thr (i.e. D({tilde over (.omega.)}'.sub.x, .theta..sup.E, b.sup.E, k)&lt;D.sup.Thr, where e.g. D.sup.Thr=-2.5{square root}{square root over (deg.sup.2+(deg/sec).sup.2)}) and the roll angle .theta..sup.E is greater than the roll angle threshold .” & [0195] For example, a measure of lateral velocity can be estimated using a measurement of lateral acceleration from a lateral accelerometer, together with either a measurement of yaw rate from a yaw rate sensor, or a measurement of vehicle forward speed and steering wheel angle respectively from a respective vehicle speed sensor and a steering wheel angle or front wheel angle sensor. The acceleration measurement from the lateral accelerometer can be integrated as a function of time to obtain a measure of lateral speed, and the output of the yaw rate sensor (or forward velocity sensor) combined with the steering wheel or front wheel angle sensor can be used to correct the integrated lateral speed responsive to measured yaw rotational motion. For example, the lateral speed can be estimated by integrating (or discretely summing) the measured lateral acceleration with respect to time after subtracting the centripetal acceleration derived from combining the yaw rate sensor (or forward velocity sensor)and the steering angle sensor as follows: 75 v lateral = ( A lateral - yaw 2 * R ) t or v lateral = ( A lateral - v forward 2 / R ) t).).
Watson teaches that these features are useful in order to generate a signal for controlling a safety restraint system responsive to measures of roll angular velocity and lateral velocity. (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Watson with the system disclosed by Browne et al. in order generate a signal for controlling a safety restraint system responsive to measures of roll angular velocity and lateral velocity, either alone or in combination with a measure of longitudinal velocity. (see Abstract).

Regarding claim 12, Browne et al. discloses the vehicle seat system of claim 10. Browne et al. is not explicitly disclosing “sensors operatively connected to the processors” , “sensor data about lateral acceleration threshold” , however, Watson, US 20030182041 A1, teaches “Vehicle rollover detection system” and discloses, 
further including one or more sensors operatively connected to the one or more processors ([0178] Referring to FIG. 16, in accordance with another embodiment, a rollover detection system 10.1 comprises the rollover detection system 10 as illustrated in FIG. 2 
wherein the one or more sensors are configured to acquire sensor data about lateral acceleration ([0185] In accordance with another embodiment of the rollover detection system 10.1, the lateral velocity of the vehicle 12 is monitored during the initial stages of the event to determine if the current lateral kinetic energy plus rotational kinetic energy plus potential energy exceeds the energy required for vehicle rollover. Generally, the lateral velocity of the vehicle can be blended into the rollover algorithm to develop a new measure--or to enhance an existing measure--of roll likelihood, for example, that is a function of the sensed lateral speed in combination with one or more of the following vehicle dynamic signals: longitudinal roll rate, roll tilt angle, height above the road surface, lateral acceleration, vertical acceleration, steering wheel angle, vehicle forward speed, or yaw rate. Combining vehicle lateral velocity with any of these sensed vehicle state parameters can provide a measure that enhances the ability of a rollover algorithm to more quickly estimate or predict whether or not the vehicle will rollover.), and 
wherein the seat actuator activation condition is a lateral acceleration threshold ( [0074] Although both the measures algorithm 300.1 and the energy algorithm 300.2 depend upon measurements of the lateral acceleration component A.sub.y and the longitudinal angular velocity .omega..sub.x from the data acquisition and preprocessing algorithm 150, the other variables and parameters associated with each algorithm are otherwise independent of one another, as are the associated entrance criteria in step (306), algorithm initializations in step (310), exit criteria in step (322), algorithm calculations in step (326), and algorithm decision criteria in step (330), examples of all of which are detailed in FIGS. 8a, 8b, 8c, 9a and 9b.” & [0077] , then a recalibration of the angular rate sensor 20 is signaled in step (410). Otherwise, in steps (412), (414), (416), (418) and (420), if the either the magnitude of the roll angle .theta..sup.M from the measures algorithm 300.1, or roll angle .theta..sup.E from the energy algorithm 300.2, continuously exceeds a roll 
Watson teaches that these features are useful in order to generate a signal for controlling a safety restraint system responsive to measures of roll angular velocity and lateral velocity. (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Watson with the system disclosed by Browne et al. in order generate a signal for controlling a safety restraint system responsive to measures of roll angular velocity and lateral velocity, either alone or in combination with a measure of longitudinal velocity. (see Abstract).
Claims 15-17 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Browne et al., Pub. No.: US 20070246285 A1, in view of Rajasingham, Pub.No. US 20100282902 A1.

Regarding claim 15, Browne et al. discloses a method of morphing a portion of a vehicle seat ([0061] “Turning now to FIG. 1, an active material based seat generally designated by reference numeral 10 is illustrated.”), 
one or more actuators being located within the vehicle seat, the one or more actuators being operatively positioned such that, when activated, the one or more actuators cause a portion of the vehicle seat to morph into an activated configuration  ([0026] “Upon receipt of an activation signal, the active material undergoes a change in at least one property (e.g. elastic modulus), which can be effective to change at least one feature of the seat, such as, without limitation, the shape, stiffness, configuration, geometry, compliance, and the like of the active material based seat.” & [0038] “Because their dimensional change is small (e.g., less than 0.1%), to dramatically increase the magnitude of dimensional change they are usually used in the form of piezo ceramic unimorph and bi-morph flat patch actuators which are constructed so as to bow into a concave or convex shape upon application of a relatively 
receiving sensor data from one or more sensors on a vehicle ([0076] “Alternatively, the seats can be activated upon some happening of a condition, signal from a sensor, switching of a sensor, or the like, rather than directly user activated. For example, the active material based seats can incorporate sensors to help actively adjust to vehicle conditions such as impact events from the side, front, rear, or combinations thereof. The seat can respond actively to precondition prior to an event, for example, by having an energy absorption mechanism. The active material can be activated to make the seat stiffer or softer upon detecting the event; depending on the event's type and location (e.g., front versus rear). Further, the active materials can be used to create seat settings based on sensor data such as, occupant weight, height, size, weight distribution, and the like.” );
determining, based on the sensor data, whether a seat actuator activation condition is met  ([0026] “The activation signal can be applied to the active material either actively in response to a signal from an activation device based on processing of sensor inputs and/or occupant requests such as through manual or voice activation of controls or programmed settings, or it can be applied passively in response to changes in the environment such as temperature or light level. Furthermore, for certain active materials, the magnitude of the change in the property is proportional to the magnitude of the applied activation signal. Through differences in the magnitude and/or rate of application of the activation signal, therefore, the magnitude and the speed of active material property changes can be controlled. This has the effect of controlling and even tailoring the active material based seat changes to the personal preferences of a seat occupant.);; and
responsive to determining that the seat actuator activation condition is met, causing one or more actuators to be activated to cause a portion of the vehicle seat to morph into an activated configuration activated to cause the portion of the vehicle seat to morph into an activated configuration ([0026] In one embodiment, the active material based seat is configured for reshaping and/or changing the modulus of the seat in conjunction with activation signal, the active material undergoes a change in at least one property (e.g. elastic modulus), which can be effective to change at least one feature of the seat, such as, without limitation, the shape, stiffness, configuration, geometry, compliance, and the like of the active material based seat. The activation signal can be applied to the active material either actively in response to a signal from an activation device based on processing of sensor inputs and/or occupant requests such as through manual or voice activation of controls or programmed settings, or it can be applied passively in response to changes in the environment such as temperature or light level. Furthermore, for certain active materials, the magnitude of the change in the property is proportional to the magnitude of the applied activation signal. Through differences in the magnitude and/or rate of application of the activation signal, therefore, the magnitude and the speed of active material property changes can be controlled. This has the effect of controlling and even tailoring the active material based seat changes to the personal preferences of a seat occupant. For example, such magnitude and speed variable property changes can be desirable for massaging functions or to indicate an increasing likelihood of a driving threat, e.g., such as the need to slow down for an approaching curve. Changes in the frequency of activation and in the amount of material activated could similarly provide this function. Even further, changes in the location of the active material being activated could be used to create wave-like motions and/or stiffness changes for enhanced massaging functions, to indicate the presence and location of neighboring vehicles, or to alert the user to the proximity of a desired destination. As yet another example, different regions could be activated to meet the differing needs of impact events from different angles or even for the differing needs of an occupant who wants to sleep compared to one who needs to be alert and attentive. & [0028] The ability of shape memory materials to return to their original shape upon the application or removal of external stimuli has led to their use in actuators to produce force/apply force resulting in desired motion. Active material actuators offer the potential for a reduction in actuator size, weight, volume, cost, noise and an increase in robustness in comparison with traditional electromechanical and 
a first end member; a second end member ([0064] “FIG. 3 is a cross-sectional view of the active material seat 30 illustrating the frame, which includes a main member 36 and the arms 38 in pivotable communication with each other via the pivots 44. The main member 36 forms the lateral support section 34 and the two arms 38 form the wings 32 of the seat 30.);
a shape memory material connecting member operatively connecting to the first end member and the second end member  ([0024] The term "active material" as used herein generally refers to a material that exhibits a change in a property such as dimension, shape, phase, orientation, stiffness, and the like upon application of an activation signal. Suitable active materials include, without limitation, shape memory alloys (SMA), ferromagnetic shape memory alloys (MSMA), shape memory polymers (SMP), piezoelectric materials, electroactive polymers (EAP), magnetorheological (MR) elastomers, electrorheological (ER) elastomers, ER fluids, MR fluids, and the like. Depending on the particular active material, the activation signal can take the form of, without limitation, an electric current, an electric field (voltage), a temperature change, a magnetic field, a mechanical loading or stressing, and the like.); and 
a plurality of actuator blocks located between the first end member and the second end member ([0064] “The seat, generally designated by reference numeral 30, comprises wing portions 32 extending from a lateral support section 34. An active material, for example, a SMA wire 40 can be used to selectively orient the wing portions 32 relative to the lateral support 34 upon receipt of an activation signal.”), 
Browne et al. is not explicitly disclosing “actuator blocks between members”, however, Rajasingham, US 20100282902 A1, teaches VEHICLE OCCUPANT SUPPORT and discloses;

the actuator having a first direction and a second direction  ([0023] FIG. 26 show a support frame with an angled top edge. The sliding support rail sits on this as before. On impact the support rails slides along the top edge of the support frame and rides up with the angle and therefore forces an inertial loading on the passenger in the vertical direction to lower the likelihood of leaving the Air Sleeper. The connection the Air Sleeper will have a reverse angle to ensure that the Air Sleeper will be horizontal. 26A--Angled top edge--higher towards the front of the aircraft. On impact each sleeper will ride up and create a downward force on the sleeping occupants even with a horizontal crash loading. The mating slider has a reverse angle on its surface that attaches to the sleeper to make the sleeper horizontal.),
the first direction being substantially perpendicular to the second direction ([0106] FIG. 87 shows the upper part of the back rest that comprises the spine, vertebrae and fins that support the occupant. The angled orientation of the spine (which may be of any cross section as long as it has asymmetric about the two directions orthogonal to the axis) has a rectangular cross section in this embodiment and on lateral inertial loading of the backrest on impact will rise as it flexes to a side and thereby raises the occupant to increase the inertial load that results in the occupant remaining in the Sleeper. Some cross sections in embodiments of this invention will in addition rotate to ensconce the occupant while the spine flexes. The lower vertebrae may support a hip bolster (not shown) that may use a pneumatic device to pump up to a comfortable level. The hip bolster may also be passive. 87A--Angled orientation of spine (any cross section with asymmetric properties about the two directions orthogonal to the axis of the spine may be used)”.), 
the first direction extending through the first end member and the second end member ([0079] “Actuators or spring damper control can be used for activation. 71B Shoulder space pivots up with the seat back so that the elbow remains in the same position. 71C--seat 
Rajasingham teaches that these features are useful in order to provide vehicle occupant support for enhanced comfort and utility in a vehicle with arrangements for crash load protection of occupants (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Rajasingham with the system disclosed by Browne et al. in order to provide a new structure and passenger transport paradigm for accommodating passengers in a vehicle with particular attention paid to safely, utility and provides new features for utility in a virtual navigation headset (see para. [0002]).
Further Browne et al. discloses;
the actuator being configured such that, when an activation input is provided to the shape memory material connecting member, the shape memory material connecting member contracts ([0024] The term "active material" as used herein generally refers to a material that exhibits a change in a property such as dimension, shape, phase, orientation, stiffness, and the like upon application of an activation signal. Suitable active materials include, without limitation, shape memory alloys (SMA), ferromagnetic shape memory alloys (MSMA), shape memory polymers (SMP), piezoelectric materials, electroactive polymers (EAP), magnetorheological (MR) elastomers, electrorheological (ER) elastomers, ER fluids, MR fluids, and the like. Depending on the particular active material, the activation signal can take the form of, without limitation, an electric current, an electric field (voltage), a temperature change, a magnetic field, a mechanical loading or stressing, and the like.), 
drawing the first end member and the second end member toward each other, and causing the corresponding sliding surfaces of the plurality of actuator blocks to slide relative to each other, thereby causing the actuator to morph into an activated configuration in which an overall dimension of the actuator in the second direction increases ([0062] “Such motion can be achieved, for example without limitation, by distributing one or more SMA 

Regarding claim 16, Browne et al. discloses the method of claim 15, wherein the portion of the vehicle seat is a seat cushion or a bolster of a seat cushion ([0068] In another embodiment of an active material based seat, one or more bladders can be distributed on the surface of a selected one or both of the seat back and seat cushion.” & “In one example, the active material fluids can comprise shear thickening fluids, wherein the shear thickening fluid has a first viscosity and the bladder provides a soft seat cushion. The deformation rates at which the viscosity change occurs can be tailored based on the particular impact or application situation. In response to high deformation rates, however, the shear thickening fluids stiffens to a second, higher viscosity, wherein the seat cushion provides greater local dissipation of energy, reduces relative movement of body parts, and transfers loads to the seat structure. The shear thickening can even exhibit properties of a solid when it is stimulated by moderate strain rates.”).

Regarding claim 17, Browne et al. discloses the method of claim 15, wherein the portion of the vehicle seat is a seat back or a bolster of a seat back ([0062] “The active material enabled seats can be configured to fold, flex, twist, inflate, follow contours in multiple planes, and the like. Such motion can be achieved, for example without limitation, by distributing one or more SMA elements (e.g., wire, ribbons, filaments, strips, and the like) along a member that needs to be moved, such as a seat wing, seat back, and the like. As will be discussed in more detail below, an elastic plate can be embedded with SMA wires to produce such movement in various seat portions. Bending of the elastic plate, and therefore sections of the seat, can be attained by moving the SMA wires off the neutral plane of the elastic plate and activating (i.e., contracting) all the wires in the same direction. Twisting can be accomplished by activating just some of the SMA wires or by activating each SMA wire in a defined sequence to produce the twist.).

Regarding claim 20, Browne et al. discloses the method of claim 15, wherein the shape memory material connecting member is a shape memory alloy wire ([0024] “Suitable active materials include, without limitation, shape memory alloys (SMA), ferromagnetic shape memory alloys (MSMA), shape memory polymers (SMP), piezoelectric materials, electroactive polymers (EAP), magnetorheological (MR) elastomers, electrorheological (ER) elastomers, ER fluids, MR fluids, and the like.” &  [0062] “Such motion can be achieved, for example without limitation, by distributing one or more SMA elements (e.g., wire, ribbons, filaments, strips, and the like) along a member that needs to be moved, such as a seat wing, seat back, and the like. As will be discussed in more detail below, an elastic plate can be embedded with SMA wires to produce such movement in various seat portions.”).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Browne et al., Pub. No.: US 20070246285 A1, in view of Rajasingham, Pub.No. US 20100282902 A1.
further in view of Watson, Pub. No.: US 20030182041 A1.

Regarding claim 18, Browne et al. discloses the method of claim 15, wherein determining, based on the sensor data, whether a seat actuator activation condition is met ([0026] “The activation signal can be applied to the active material either actively in response to a signal from an activation device based on processing of sensor inputs and/or occupant requests such as through manual or voice activation of controls or programmed settings, or it can be applied passively in response to changes in the environment such as temperature or light level. Furthermore, for certain active materials, the magnitude of the change in the property is proportional to the magnitude of the applied activation signal. Through differences in the magnitude and/or rate of application of the activation signal, therefore, the magnitude and the speed of active material property changes can be controlled. This has the effect of controlling and even tailoring the active material based seat changes to the personal preferences of a seat occupant.) includes: 
“sensor data about /vehicle speed/ steering angle/lateral acceleration/ threshold” , however, Watson, US 20030182041 A1, teaches “Vehicle rollover detection system” and discloses,
comparing the sensor data to one or more thresholds ([0032] “The measures algorithm 300.1 utilizes both the filtered lateral acceleration component .sub.y and filtered angular velocity {tilde over (.omega.)}.sub.x signals to evaluate a function that is compared with a threshold, that along with other criteria, are used to make a deployment decision.”), 
wherein the one or more thresholds includes a vehicle speed threshold, a steering angle threshold, or a lateral acceleration threshold ([0032] “The measures algorithm 300.1 utilizes both the filtered lateral acceleration component .sub.y and filtered angular velocity {tilde over (.omega.)}.sub.x signals to evaluate a function that is compared with a threshold, that along with other criteria, are used to make a deployment decision.” & 0077] , then a recalibration of the angular rate sensor 20 is signaled in step (410). Otherwise, in steps (412), (414), (416), (418) and (420), if the either the magnitude of the roll angle .theta..sup.M from the measures algorithm 300.1, or roll angle .theta..sup.E from the energy algorithm 300.2, continuously exceeds a roll angle threshold .theta..sup.Thr for an associated period of time .DELTA.t.sub..theta..sup- .max, then a recalibration of the angular rate sensor 20 is signaled in step (410). Otherwise, in step (422), a recalibration of the angular rate sensor 20 is not signaled. In steps (424), (426), (428) and (430), if the magnitude of the filtered lateral acceleration component .sub.y continuously exceeds a fourth lateral acceleration threshold 26 A y Thr_ 4). & [0172] “the distance to the practical threshold boundary is less than zero (i.e. D({tilde over (.omega.)}'.sub.x, .theta..sup.E, n.sup.E, k)&lt;0) and the roll angle .theta..sup.E is greater than a roll angle threshold” & “Alternately, the energy detection criteria are satisfied if the distance in .omega.-.theta. phase-space is less than a threshold D.sup.Thr (i.e. D({tilde over (.omega.)}'.sub.x, .theta..sup.E, b.sup.E, k)&lt;D.sup.Thr, where e.g. D.sup.Thr=-2.5{square root}{square root over (deg.sup.2+(deg/sec).sup.2)}) and the roll angle .theta..sup.E is greater than the roll angle threshold .” & [0195] For example, a measure of lateral velocity can be estimated using a measurement of lateral acceleration from a lateral accelerometer, together with 
Watson teaches that these features are useful in order to generate a signal for controlling a safety restraint system responsive to measures of roll angular velocity and lateral velocity. (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Watson with the system disclosed by Browne et al. in order generate a signal for controlling a safety restraint system responsive to measures of roll angular velocity and lateral velocity, either alone or in combination with a measure of longitudinal velocity. (see Abstract).
Further Browne discloses;
if the sensor data meets the one or more thresholds, then a seat actuator activation condition is detected ([0026] “The activation signal can be applied to the active material either actively in response to a signal from an activation device based on processing of sensor inputs and/or occupant requests such as through manual or voice activation of controls or programmed settings, or it can be applied passively in response to changes in the environment such as temperature or light level. Furthermore, for certain active materials, the magnitude of the change in the property is proportional to the magnitude of the applied activation signal. Through differences in the magnitude and/or controlled. This has the effect of controlling and even tailoring the active material based seat changes to the personal preferences of a seat occupant.);.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Browne et al., Pub. No.: US 20070246285 A1, in view of Rajasingham, Pub.No. US 20100282902 A1.
further in view of Okamura et al., Patent No.: US 6155716 A.

Regarding claim 19, Browne et al. discloses the method of claim 15. Browne et al. is not explicitly disclosing “first/second actuator block including first/second sliding surface being angled relative to the first/second direction”, however Okamura et al., US 6155716 A, teaches “Guide apparatus for biaxial shifting motion and uniaxial turning motion” and discloses, wherein the plurality of actuator blocks includes:
a first outer actuator block, the first outer actuator block including a first outer sliding surface, the first outer sliding surface being angled relative to the first direction (col.3 lines 47-67, (25) “a linear actuator secured to any one of the first member and the second member. The linear actuator is operatively connected to the movable block.(26) In such an embodiment of the present invention, pushing the movable block by means of the above-mentioned linear actuator permits relative movement of the movable block between the first member and the second member.(27) According to such an operative connection of the linear actuator with the movable block, it is unnecessary to form any specific connecting portions for the linear actuator on the first and second members. &col.11 lines 1-9, (10) “The first guide rail 2, the movable block 4 and the second guide rail 6 compose, as shown in FIG. 2(a), a biaxial linear guide mechanism in which guiding directions cross each other at right angles. The movable block 4 has on its lower surface a first recess portion 10 having an inverse U-shaped cross section, in which the first guide rail 2 is to be inserted slidably. The movable block 4 has on its upper surface, i.e., the opposite surface to the first recess portion 10, a second recess portion 11 in which the second guide rail 6 is to be inserted first guide rail 101 is designed as an integral formed body, which is composed of a pair of supporting wall portions 110, 110, between which the first movable block 103 is held and supported, and of a bottom wall portion 110a for connecting the supporting wall portions 110, 110. The first guide rail 101 is provided with four ball running grooves 112 so that the two ball running grooves 112 are formed on each of the inner surfaces of the supporting wall portions 110, 110. On the other hand, the first movable block 103 is provided with four ball running counter-grooves 113 so that the two ball running counter-grooves 113 are formed on each of the right and left-hand outer surfaces of the first movable block 103. Accordingly, the four ball running grooves 112 of the first guide rail 101 face the four ball running counter-grooves 113 of the first movable block 103, respectively. & (64) The first movable block 103 has four ball return passages 114, which are formed in parallel with each other. The four ball return passages 114 correspond to the four ball running counter-grooves 113, respectively. A side plate 116 is secured to each of the opposite end portions of the first movable block 103. Each of the side plates 116 has four direction changing passages 115 for connecting the four ball running grooves 113 and the four ball return passages 114. );
a second outer actuator block, the second outer actuator block including a second outer sliding surface, the second outer sliding surface being angled relative to the first direction (col. 17 lines 47-62, (57) The second linear motion guide mechanism 190 is composed of a second guide rail 104 secured to the first movable block 103 of the first linear motion guide mechanism 170 so as to intersect the first guide rail 101, and of a second movable block 106, which is connected to the second guide rail 104 through balls 105 designed as a plurality of rolling members so as to be movable along the second guide rail 104. & (58) The pivot supporting mechanism 180 is composed of a first ring 107 secured to the second movable block 106 of the second linear motion guide mechanism 190, and of a second ring 109 coupled with the first ring 107 through rollers 108 designed as a plurality of rolling members so as to be turnable relative to the first ring 107. & (70) As shown in FIGS. 8(c) and 8(d), the second movable block 106 has on its lower surface a second recess portion 111 in which the second guide rail 104 secured on the first movable block 103 is movably inserted. second guide rail 104 is also provided with four ball running grooves 117 so that the two ball running grooves 117 are formed on each of the right and left-hand side surfaces of the second guide rail 104.” & (72) The second movable block 106 has four ball return passages 119, which are formed in parallel with each other. The four ball return passages 119 correspond to the four ball running counter-grooves 118 of the second recess portion 111, respectively. A side plate 121 is secured to each of the opposite end portions of the second movable block 106. Each of the side plates 121 has four direction changing passages 120 for connecting the four ball running counter-grooves 118 and the four ball return passages 119. & (73) “In each of the right and left-hand longitudinal side surfaces of the second guide rail 104, a line connecting the contact points of the ball 105 with the upper roller running groove 117 and the upper roller running counter-groove 118 facing thereon and the other line connecting the contact points of the ball 105 with the lower roller running groove 117 and the lower roller running counter-groove 118 facing thereon symmetrically incline at a prescribed angle .alpha. relative to a horizontal line locating between the upper two trains of balls 105 and the lower two trains of balls 105.”); and 
a central actuator block, the central actuator block including a first central sliding surface and a second central sliding surface, and the central actuator block is located between the first outer actuator block and the second outer actuator block, wherein first outer sliding surface faces the first central sliding surface, and wherein the second outer sliding surface faces the second central sliding surface (col.3, lines 1-6, (19) In the present invention, the pivot supporting mechanism may comprise a first ring and a second ring. The first ring is secured to the biaxial shifting motion guide mechanism and has a central axis, which is substantially identical with a line intersecting at right angles a plane defined by the biaxial lines. The second ring is coupled through a plurality of rolling members with the first ring so as to be rotatable relative thereto and is connected to the second member. & col.7 lines 59-67, (57) An apparatus for biaxial shifting motion and uniaxial turning motion of the present invention comprise (1) a base, (2) a table, (3) a biaxial shifting motion guide mechanism for supporting the table so as to be movable relative to first ring 7 and a second ring 9. The first ring 7 is secured to the second guide rail 6. The second ring 9 is coupled through rollers 8 designed as a plurality of rolling members with the first ring 7 so as to be rotatable relative thereto. A table 33 designed as the second member is secured to the above-mentioned second ring 9. & col.12, lines 54-67 & col.13 lines 1-15, (18) The first ring 7 designed as the inner ring has on its outer peripheral surface a first groove 24, which opens outward in a radius direction of the first ring 7. The first groove 24 is composed of an upper roller-running surface 22 and a lower roller-running surface 23 intersecting the upper roller-running surface 22 substantially at right angles. The second ring 9 has on its inner peripheral surface a second groove 27, which opens inward in a radius direction of the second ring 9 so as to face the first groove 24. The second groove 27 is composed of an upper roller-running surface 25 and a lower roller-running surface 26 intersecting the upper roller-running surface 25 substantially at right angles. (19) A part of the rollers 8 disposed between the first groove 24 and the second groove 27 is rollable between the upper roller-running surface 22 of the first groove 24 and the lower roller-running surface 26 of the second groove 27. A remaining part of the rollers 8 is rollable between the lower roller-running surface 23 of the first groove 24 and the upper roller-running surface 25 of the second groove 27. & (28) Here, the pivot axis Co, which locates at the central portion of the table 33 does not always coincide with the central axis O of the base 34. More specifically, the table 33 can be shifted in the biaxial directions relative to the base 34. When the center of the table 33 is shifted to a place other than the central axis O of the base 34, the pivot axis Co of the table 33 does not coincide with the central axis O of the base 34. The table 33 can be turned around the pivot axis Co at any position to which the table 33 can be shifted. & col.17 lines 17-26, (29) The four guide apparatus 1A, 1B, 1C, 1D for biaxial shifting motion and uniaxial turning motion are arranged so that the first line connecting the centers of the guide apparatus 1A, 1C intersects the second line connecting centers of the guide apparatus 1B, 1D at right angles at the central axis O of the base 34. Accordingly, the guide apparatus 1A, 1C are located symmetrically relative to the second line and the guide apparatus 1B, 1D are also located symmetrically relative to the first line. & col.20 lines 21-33, (77) The first ring 107 designed as the inner ring has on its outer peripheral surface a first groove 124, which opens outward in a radius direction of the first ring 107. The first groove 124 is composed of an upper roller-running surface 122 and a lower roller-running surface 123 intersecting the upper roller-running surface 122 substantially at right angles. The second ring 109 has on its inner peripheral surface a second groove 127, which opens inward in a radius direction of the second ring 109 so as to face the first groove 124. The second groove 127 is composed of an upper roller-running surface 125 and a lower roller-running surface 126 intersecting the upper roller-running surface 125 substantially at right angles.).
Okamura et al. teaches that these features are useful in order to o provide a guide apparatus for biaxial shifting motion and uniaxial turning motion, which permits an easy operation control and an easy installation in a table and a proper guide and support of the table with high precision. (see col.2 lines 43, (15)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Okamura et al. with the system disclosed by Browne et al. in order to provide a guide apparatus for biaxial shifting motion and uniaxial turning motion, which permits an easy operation control and an easy installation in a table and a proper guide and support of the table with high precision (see col.2 lines 43, (15)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McMillen; Robert J. et al.	US 8126615 B2	Adjustable seat bolster for easy access
Lawall; Jennifer P. et al.	US 20090218858 A1	MANIPULABLE SEAT BOLSTER UTILIZING ACTIVE MATERIAL ACTUATION
Lawall; Jennifer P. et al.	US 20090224584 A1	ACTIVE MATERIAL ACTUATED SEAT BASE EXTENDER
LEE HO CHEOUL et al.	KR 101395364 B1	CONTROL DEVICE FOR THE BOLSTER OF CAR SEAT AND THE CONTROLLING METHOD THEREOF
Hulway; Michael	US 20150197173 A1	ELECTRO-ACTIVE POLYMER ACTUATORS FOR VEHICLE SEATING APPLICATIONS
Mankame; Nilesh D. et al.	US 20150202993 A1	USING RESTING LOAD TO AUGMENT ACTIVE MATERIAL ACTUATOR DEMAND IN POWER SEATS
Patrick; Gerald et al.	US 9827888 B2	Seat assemblies with adjustable side bolster actuators
appear to anticipate the current invention. See Notice of References cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665